NO. 12-04-00162-CV

IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS
 
§

IN RE: R & R PERSONNEL 
SPECIALISTS OF TYLER, INC.,                    §     ORIGINAL PROCEEDING
RELATOR
 
§
                                                                                                                                                            
MEMORANDUM OPINION
            On August 18, 2004, this Court delivered an opinion conditionally granting the petition for
writ of mandamus filed by R & R Personnel Specialists of Tyler, Inc. as relator.  In re R & R
Personnel Specialists of Tyler, Inc., 12-04-00162-CV, 2004 WL 1854141 (Tex. App.–Tyler August
18, 2004, orig. proceeding).  That opinion ordered Respondent to vacate its order dated January 30,
2004 denying Relator’s motion to compel arbitration and to enter an order granting Relator’s motion. 
On September 2, 2004, Respondent furnished this Court with evidence of his compliance with our
August 18 opinion.
            All issues attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this
original proceeding is dismissed.
                                                                                                     DIANE DEVASTO 
                                                                                                               Justice

Opinion delivered September 8, 2004.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.



(PUBLISH)